UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2286



AVIS W. BUTLER,

                                              Plaintiff - Appellant,

          versus


ORANGEBURG COUNTY; DONNIE L. HILLIARD, in his
individual and official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-97-1412-5-6BC)


Submitted:   February 25, 1999             Decided:   March 8, 1999


Before HAMILTON, WILLIAMS,* and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Avis W. Butler, Appellant Pro Se. Derwood Lorraine Aydlette, III,
GIGNILLIAT, SAVITZ & BETTIS, Columbia, South Carolina, for
Appellees.




     *
       Judge Williams did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Avis W. Butler appeals from the magistrate judge’s order

granting summary judgment to the Defendants on her employment

discrimination suit.*   Our review of the record and the magistrate

judge’s opinion discloses no reversible error.     Accordingly, we

affirm on the magistrate judge’s reasoning.   See Butler v. Orange-

burg County, No. CA-97-1412-5-6BC (D.S.C. Aug. 3, 1998).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. §636(c) (1994).


                                 2